DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 1, 2022, in which claims 1-5, 7-10, 12, 14-16 and 20 are presented for examination. Claims 6, 11, 13 and 17-19 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.

Claim Objections
Claims 9 is objected to because of the following informalities: 
Claim 9 recites “the copper powder”, which could read as  -- the copper powder mesh --, as previously recited in claim 9, since it appears that “the copper powder” and “the copper powder mesh” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 12, 14-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the antimicrobial layer is a constructed from a copper polyester blend woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact plated on both sides of the copper polyester blend woven fabric”, which is unclear since the Specification gives no clear description of a copper polyester blend woven fabric as claimed. Applicant’s Specification in [0030] discloses “The antimicrobial layer 114 is typically a copper woven fabric or mesh constructed as described supra”, which discloses that the antimicrobial layer is A. a copper woven fabric or B. a copper woven mesh, [0031] discloses “the copper may be provided as a powder, a mesh, and a polyester blend. In one embodiment, the copper woven fabric is a copper mesh with a copper purity of approximately 99.451% copper and a copper polyester blend with a copper purity of approximately 82.041% and 0.905% tin. The copper mesh fabric is pure copper wire mesh (250 Mesh) with a diameter of approximately 0.04 mm”, here, Applicant discloses the copper woven fabric of a copper mesh and a copper polyester blend, and a copper mesh fabric of pure copper wire, which is unclear since the copper woven fabric contains a mesh, and the copper mesh fabric contains a mesh, and is additionally unclear since the copper woven fabric is disclosed as having both a copper mesh and a copper polyester blend, [0032] discloses “As illustrated in FIG. 3, the palm side 114 further comprises a base layer 112 disposed under and attached to the antimicrobial layer 114. The base layer 112 is mechanically or adhesively bonded to the antimicrobial layer 114. The base layer 112 is typically a flexible polyester material. The combination of the base layer 112 and the antimicrobial layer 114 creates the tear resistant palm side 110. Additionally, the copper is plated on both sides of the polyester fabric.”, which discloses that the base layer is a polyester material containing no copper fibers and copper is plated on both sides of the polyester fabric, additionally, there is no clear disclosure of the type of copper used for plating the polyester fabric, it is noted that Applicant’s Specification discloses many types of copper, [0035] discloses “The antimicrobial copper layer 214 is a layer of copper material having an antimicrobial effective amount of copper…The antimicrobial copper layer 214 is typically a pure copper metal powder mesh”, here, it appears that the antimicrobial copper layer is only powder mesh, not adhered to any type of material, which is unclear since the powder mesh is disclosed as being “antimicrobial copper layer 214”, and shown in Applicant’s Figure 7 as being a sheet of material [0036] discloses “The palm side 214 further comprises a base layer 212 disposed under and bonded to the antimicrobial copper layer 214. The base layer 212 is typically adhesively bonded to the antimicrobial copper layer 214 with a polymer adhesive 218. The polymer adhesive 218 may be polymer rubber, such as Performix 12219 Plasti Dip, that is used to fuse the flexible base layer 212 to the antimicrobial copper layer 214. The base layer 212 is typically a flexible polyester material. The combination of the base layer 212 and the antimicrobial copper layer 214 creates the tear resistant palm side 210”, here it appears the antimicrobial layer of powder mesh is adhered to base layer of polyester material with a polymer adhesive, making it unclear if the powder mesh layer adhered to the base layer creates the antimicrobial layer, since the powder mesh has been added to a material layer. There appears to be no clear disclosure of an antimicrobial layer constructed from a copper polyester blend woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact plated on both sides of the copper polyester blend woven fabric”, as claimed. Therefore, claim 1 fails to meet the written description requirement.
Claim 5 recites “wherein the palm side is tear resistant”, which is unclear since the Specification gives no clear description of the palm side comprising an antimicrobial layer constructed from a copper polyester blend woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact plated on both sides of the copper polyester blend woven fabric, and the palm side being tear resistant. Applicant’s Specification in [0032] discloses “The combination of the base layer 112 and the antimicrobial layer 114 creates the tear resistant palm side 110”, which discloses that the combination of the base layer and the antimicrobial layer is what makes the palm side tear resistant. Here, claims 1 and 5 do not require a base layer, and there is no disclosure of the antimicrobial layer itself being tear resistant, as claimed. Therefore, claim 5 fails to meet the written description requirement.
Claim 9 recites “the antimicrobial copper layer is a constructed from a copper woven fabric comprising a copper powder mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend”, which is unclear since the Specification gives no clear description of a copper polyester blend woven fabric as claimed. Applicant’s Specification in [0030] discloses “The antimicrobial layer 114 is typically a copper woven fabric or mesh constructed as described supra”, which discloses that the antimicrobial layer is A. a copper woven fabric or B. a copper woven mesh, [0031] discloses “the copper may be provided as a powder, a mesh, and a polyester blend. In one embodiment, the copper woven fabric is a copper mesh with a copper purity of approximately 99.451% copper and a copper polyester blend with a copper purity of approximately 82.041% and 0.905% tin. The copper mesh fabric is pure copper wire mesh (250 Mesh) with a diameter of approximately 0.04 mm”, here, Applicant discloses A. a copper woven fabric of a copper mesh and a copper polyester blend, and B. a copper mesh fabric of pure copper wire, which is unclear since both the copper woven fabric contains a mesh, and the copper mesh fabric contains a mesh, and is additionally unclear since the copper woven fabric of A has both a copper mesh and a copper polyester blend, [0035] discloses “The antimicrobial copper layer 214 is a layer of copper material having an antimicrobial effective amount of copper…The antimicrobial copper layer 214 is typically a pure copper metal powder mesh”, here, it appears that the antimicrobial copper layer is only powder mesh, not adhered to any type of material, which is unclear since the powder mesh is disclosed as being “antimicrobial copper layer 214”, and shown in Applicant’s Figure 7 as being a sheet of material, [0036] discloses “The palm side 214 further comprises a base layer 212 disposed under and bonded to the antimicrobial copper layer 214. The base layer 212 is typically adhesively bonded to the antimicrobial copper layer 214 with a polymer adhesive 218. The polymer adhesive 218 may be polymer rubber, such as Performix 12219 Plasti Dip, that is used to fuse the flexible base layer 212 to the antimicrobial copper layer 214. The base layer 212 is typically a flexible polyester material. The combination of the base layer 212 and the antimicrobial copper layer 214 creates the tear resistant palm side 210”, here it appears the antimicrobial layer of powder mesh is adhered to base layer of polyester material with a polymer adhesive, since the powder mesh has been added to a material layer, it is unclear if the powder mesh layer adhered to the base layer creates the antimicrobial layer. There appears to be no clear disclosure as to how the antimicrobial copper layer is “constructed from a copper woven fabric comprising a copper powder mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend”, as claimed. Therefore, claim 9 fails to meet the written description requirement.
Claim 9 recites “wherein the copper powder mesh has a mesh count of 325 and the copper powder has a particle size of 0.3 µm”, which is unclear since the Specification gives no clear description of a copper powder mesh having a mesh count of 325 and a particle size of 0.3 um as claimed. Applicant’s Specification in [0035] discloses “In one example, the pure copper metal powder mesh may be 325 Mesh (44 microns). In one embodiment, the copper powder has a copper purity of approximately 99.9%   copper with a particle size of approximately 0.3µm”, which discloses that the copper powder mesh is either A. 325 Mesh (44 microns) or B. a particle size of approximately 0.3µm (microns). There is no embodiment disclosing a copper powder mesh with a mesh count of 325 and having a particle size of 0.3 um. Additionally, as per Applicant’s disclosure, a mesh count of 325 has a particle size of 44 microns, in which the mesh count of 325 would not have a particle size of 0.3 µm (microns) as claimed. Therefore, claim 9 fails to meet the written description requirement.
Claim 12 recites “wherein the base layer is mechanically bonded to the antimicrobial copper layer”, which is unclear since the Specification gives no clear description of the base layer being both mechanically bonded to the antimicrobial copper layer and bonded to the antimicrobial copper layer via a brushed on polymer rubber, as claimed. Applicant’s Specification in [0013] discloses “The base layer is mechanically or adhesively bonded to the antimicrobial layer”, which discloses that the base layer is attached to the antimicrobial layer by A. mechanically or B. adhesively. There is no embodiment disclosing the base layer being both mechanically bonded to the antimicrobial copper layer and bonded to the antimicrobial copper layer via a brushed on polymer rubber, as claimed. Therefore, claim 9 fails to meet the written description requirement.
Claim 16 recites “the antimicrobial copper layer is a constructed from a copper woven fabric comprising a copper mesh having a copper purity of 99.451 percent copper and a copper polyester blend comprising 82.041 copper and 0.905 tin”, which is unclear since the Specification gives no clear description of a copper woven fabric as claimed. Applicant’s Specification in [0030] discloses “The antimicrobial layer 114 is typically a copper woven fabric or mesh constructed as described supra”, which discloses that the antimicrobial layer is A. a copper woven fabric or B. a copper woven mesh, [0031] discloses “the copper may be provided as a powder, a mesh, and a polyester blend. In one embodiment, the copper woven fabric is a copper mesh with a copper purity of approximately 99.451% copper and a copper polyester blend with a copper purity of approximately 82.041% and 0.905% tin. The copper mesh fabric is pure copper wire mesh (250 Mesh) with a diameter of approximately 0.04 mm”, here, Applicant discloses A. a copper woven fabric of a copper mesh and a copper polyester blend, and B. a copper mesh fabric of pure copper, which could be as a powder, mesh or a polyester blend, which is unclear since both the copper woven fabric contains a mesh, and the copper mesh fabric contains a mesh, and is additionally unclear since the copper woven fabric of A has both a copper mesh and a copper polyester blend. There appears to be no clear disclosure as to how the antimicrobial copper layer is “constructed from a copper woven fabric comprising a copper mesh having a copper purity of 99.451 percent copper and a copper polyester blend comprising 82.041 copper and 0.905 tin”, as claimed. Therefore, claim 16 fails to meet the written description requirement.
 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 12, 14-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the antimicrobial layer is a constructed from a copper polyester blend woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact plated on both sides of the copper polyester blend woven fabric”, which is indefinite since it is unclear as to the structure of the antimicrobial layer. Does Applicant mean that the antimicrobial layer is A. a woven polyester fabric that is copper plated above and below the woven polyester fabric, B. the woven polyester fabric includes a copper layer, with additional copper plated above and below the copper polyester blend woven fabric, C. a fiber of the woven fabric is plated with copper, with additional copper plated above and below the woven fabric, or other combinations. In other words, is the woven fabric plated on both sides with copper, is a fiber of woven fabric plated on both sides with copper, is the copper plating in addition to a copper fiber in the woven fabric, is the copper plating in addition to a copper layer in the woven fabric? For purposes of examination, Examiner is interpreting the limitations as best understood.
Claim 1 recites “a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact”, which is indefinite, since it is unclear as to the metes and bounds are as to what constitutes “a purity of copper sufficient”.
Claims 7, 14 and 20 each recite “wick-proof”, which is indefinite, since it is unclear as to the metes and bounds are as to what constitutes “wick-proof”. Does Applicant mean that the back side has wicking properties, ie: able to wick moisture away?
Claim 1 recites “the antimicrobial layer is a constructed from a copper polyester blend woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact plated on both sides of the copper polyester blend woven fabric”, which is indefinite since it is unclear as to the structure of the antimicrobial layer. Does Applicant mean that the antimicrobial layer is A. a woven polyester fabric that is copper plated above and below the woven polyester fabric, B. the woven polyester fabric includes a copper layer, with additional copper plated above and below the copper polyester blend woven fabric, C. a fiber of the woven fabric is plated with copper, with additional copper plated above and below the woven fabric, or other combinations. In other words, is the woven fabric plated on both sides with copper, is a fiber of woven fabric plated on both sides with copper, is the copper plating in addition to a copper fiber in the woven fabric, is the copper plating in addition to a copper layer in the woven fabric? For purposes of examination, Examiner is interpreting the limitations as best understood.
Claim 9 recites “wherein the antimicrobial copper layer is a constructed from a copper woven fabric comprising a copper powder mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend; and wherein the copper powder mesh has a mesh count of 325 and the copper powder has a particle size of 0.3µm”, which is indefinite since it is unclear as to the structure of the antimicrobial layer. Does Applicant mean that the antimicrobial layer is A. the woven polyester fabric includes copper and an additional layer of copper powder mesh is added to the woven fabric, B. a fiber of the woven fabric has copper powder mesh added to the fiber, C. a fiber of the woven fabric is copper, an additional layer of copper powder mesh is added to the woven fabric, or other combinations. In other words, does the woven fabric include the copper powder mesh, does a fiber of woven fabric include the copper powder mesh, is the copper powder mesh in addition to a copper fiber in the woven fabric, is the copper powder mesh in addition to a copper layer of the woven fabric? For purposes of examination, Examiner is interpreting the limitations as best understood.
Claim 9 recites “wherein the copper powder mesh has a mesh count of 325 and the copper powder has a particle size of 0.3 µm”, which is indefinite since it is unclear as to how the copper powder mesh has both a mesh count of 325 and the copper powder has a particle size of 0.3 µm. Applicant’s Specification in [0035] discloses “In one example, the pure copper metal powder mesh may be 325 Mesh (44 microns). In one embodiment, the copper powder has a copper purity of approximately 99.9%   copper with a particle size of approximately 0.3µm”, which discloses that the copper powder mesh is either A. 325 Mesh (44 microns) or B. a particle size of approximately 0.3µm (microns). Additionally, as per Applicant’s disclosure, a mesh count of 325 has a particle size of 44 microns, in which the mesh count of 325 would not have a particle size of 0.3 microns (µm) as claimed. Therefore, it is unclear as to what type of copper powder mesh is being claimed. For purposes of examination, Examiner is interpreting the limitation as best understood.
Claim 12 recites “wherein the base layer is mechanically bonded to the antimicrobial copper layer”, which is indefinite since it is unclear as to how the base layer is mechanically bonded to the antimicrobial copper layer and is also “bonded to the antimicrobial copper layer via a brushed on polymer rubber”, as required by claim 9. For purposes of examination, Examiner is interpreting the limitation as best understood.
Claim 16 recites “the antimicrobial copper layer is a constructed from a copper woven fabric comprising a copper mesh having a copper purity of 99.451 percent copper and a copper polyester blend comprising 82.041 copper and 0.905 tin”, which is indefinite since it is unclear as to the structure of the antimicrobial layer. Does Applicant mean that the antimicrobial layer is A. a single layer of woven copper mesh with the mesh being a blend of polyester, 82.041 copper having a purity of 99.451 and 0.905 tin, B. a single layer of woven copper mesh with the mesh being a blend of polyester, 82.041 copper and 0.905 tin, the polyester fiber including copper having a purity of 99.451, C. a multi layered woven fabric, with one layer of a copper mesh having a purity of 99.451 and a second layer of a copper polyester blend comprising 82.041 copper and 0.905 tin, or other combinations. In other words, does the woven fabric include the copper mesh, does a fiber of woven fabric include the copper mesh, is the copper mesh in addition to a copper fiber in the woven fabric, is the copper mesh in addition to a copper layer of the woven fabric? For purposes of examination, Examiner is interpreting the limitations as best understood.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites “wherein the base layer is mechanically bonded to the antimicrobial copper layer”, which does not include the limitations of claim 9, since claim 9 recites “the base layer is bonded to the antimicrobial copper layer via a brushed on polymer rubber”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Einesson et al. (2017/0238636)[Einesson] in view of Emden et al. (2008/0096001)[Emden].
Regarding claim 1, Einesson teaches, a protective glove comprising: a palm side comprising an antimicrobial layer; a back side; and a seam joining the palm side to the back side and wherein the antimicrobial layer is a constructed from a copper polyester blend woven fabric plated on both sides of the copper polyester blend woven fabric (“In a preferred embodiment, as shown clearly in FIGS. 6A and 6B, the stretched mesh protective glove 210 may include a palm-side inner metallic-mesh layer 255 that may be sandwiched between a palm-side, inner fabric-layer 285 and a palm-side, outer fabric-layer 290”, [0078], “As seen clearly in FIG. 6B, peripheral stiches 345 may join all four fabric layers, i.e., the palm-side, inner and outer layers 285 and 290, and the top-side, inner and outer layers 280 and 275. These four layers may, for instance, be joined at their periphery for the entire glove except the glove cuff in the vicinity of the wrist region 270”, [0094], “Interlacing of the weft threads 160 and the warp threads 155 may, for instance, be accomplished by a variety of techniques such as, but not limited to, weaving…and platting or a combination thereof. With a woven deformable mesh 355, a variety of flexibilities may be obtained by techniques such as, but not limited to, floating warp threads over a plurality of weft threads. For use in protective garments, the threads may typically be made of a metal alloy such as, but not limited to, a stainless steel alloy”, [0097], “The threads may be cylindrical or they may be flattened into tapes, or partly flatted. In addition to metal alloys, the threads may also be made of metals such as, but not limited to copper, tungsten, titanium; natural or synthetic fibers such as, but not limited to, cotton, jute, carbon fibers, Kevlar™, Spandex™ or some combination thereof. Elasticized fibers may, for instance, be used in conjunction other fibers to impart a degree of elasticity to the flexible mesh. The fibers may be coated with materials such as, but not limited to, Teflon™ to alter their surface properties such as, but not limited to, their coefficient of friction or their conductivity of electricity or heat. The metallic mesh 355 may also include piezoelectric fibers as a means of providing electrically controlled shape or shape change”, [0098], therefore, 210 comprises a palm side shown in figure 6A (290/285) comprising 255 (antimicrobial layer); a back side shown in figure 6C (280/275); and a seam joining the palm side shown in figure 6A (290/285) and the back side shown in figure 6C (280/275), wherein 355 (antimicrobial layer) is a constructed from a copper polyester blend woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact on the copper polyester blend woven fabric (“With a woven deformable mesh 355, a variety of flexibilities may be obtained by techniques such as, but not limited to, floating warp threads over a plurality of weft threads. For use in protective garments, the threads may typically be made of a metal alloy”, [0097], “the threads may also be made of metals such as, but not limited to copper…or synthetic fibers such as, but not limited to, cotton, jute, carbon fibers, Kevlar™, Spandex™ or some combination thereof”, [0098], here, since 355 contains Spandex™  and copper threads, that are woven “Interlacing of the weft threads 160 and the warp threads 155 may, for instance, be accomplished by a variety of techniques such as, but not limited to, weaving…and platting or a combination thereof”, 355 is constructed from copper polyester blend woven fabric, and since the copper thread is disclosed as being “copper”, the copper thread is pure copper and would be expected to have a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact, Examiner notes: Applicant’s Specification in [0008] discloses, [0096], [0097], [0098], “Copper and its alloys, such  as  brass, bronze  and copper-nickel, are inherently antimicrobial material”).
Additionally, the presently claimed properties as set forth above, regarding the recitation “polyester blend”, would obviously have been present with the material of Spandex. Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102. Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
While Einesson discloses in [0097], the antimicrobial layer 355 is a woven layer, in which “Interlacing of the weft threads 160 and the warp threads 155 may, for instance, be accomplished by a variety of techniques such as, but not limited to, weaving…and platting or a combination thereof”, with the threads being copper and Spandex™, Einesson fails to teach, a copper polyester blend woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact plated on both sides of the copper polyester blend woven fabric.
Emden, a breathable woven fabric teaches, a copper polyester blend woven fabric having a purity of copper plated on both sides of the copper polyester blend woven fabric (“The textile layer is preferably formed from yarns that are woven…to form the layer”, [0030], “Preferably, the yarns of the textile layer comprise polyester, polyamides, polyvinyl alcohols, lyocell, rayon, viscose, nylon, cotton, linen, flax, hemp, jute and wool, acetates, acrylic, elastane, silk or any combination thereof. The hydrophobic yarns of the textile layer, may comprise cotton fibres, polyester fibres, polyamide fibres, acrylic fibres, wool fibres, silk fibres, linen fibres, synthetic fibres, viscose fibres, elastane fibres or a combination thereof.”, [0035], “The textile layer and/or the wicking means may comprises one or more sanitary agent. Preferably, one or more sanitary agents are disposed on the interior side of the textile layer, preferably in a wicking layer or in the wicking yarn. The sanitary agent may be a substance, fibre or yarn. The sanitary agent may be evenly distributed over the entire interior side of the textile layer. "Sanitary agent" encompasses any sanitising means capable of imparting a sanitary or sanitising characteristic or property, which may be an anti-microbial, biocidal agent, deodorising agent, odour absorbing agent, anti-perspirant agent, insect-repelling agent or fragrance releasing agent, for example”, [0108], “The sanitary agent may be distributed on the surface of fibres and/or yarns/fabric that constitute the textile layer or fibres that constitute the wicking means, or within the textile yarns/fibres or wicking fibres, or a combination thereof. The sanitary agent/fibres/yarn may be present on the interior of the textile layer or distributed on one or both sides of said layer”, [0109], “The sanitary agent may comprise an anti-microbial agent. The anti-microbial agent may be a biocidal agent, a biostatic agent or both. The anti-microbial agent is preferably an anti-bacterial agent, an anti-fungal agent or both an anti-bacterial and anti-fungal agent”, [0110], “The sanitary agent may comprise substances which degrade or bind to ammonia, denatured proteins or lactic acid, or any combination thereof. Suitable substances include silver and silver-containing compounds, copper and copper-containing compounds”, [0114], therefore, a copper polyester blend woven fabric having a purity of copper plated on both sides of the copper polyester blend woven fabric, see [0109] which discloses copper plating the textile layer on both sides of the textile layer, see [0030] and [0035], which discloses the textile layer as a polyester blend woven fabric, and see [0108], [0110] and [0111] that discloses copper as an antimicrobial agent, regarding the limitation “a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact”, the copper disclosed would be expected to be “a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact” as claimed, since this is a property of copper, see NPL, Copper.org, Copper Facts, Copper Fact 6, “* U.S. EPA registration is based on independent laboratory tests showing that, when cleaned regularly, copper, brass and bronze kill greater than 99.9% of the following bacteria within 2 hours of exposure: Methicillin-resistant Staphylococcus aureus (MRSA), Vancomycin-resistant Enterococcus faecalis (VRE), Staphylococcus aureus, Enterobacter aerogenes, Pseudomonas aeruginosa, and E. coli O157:H7”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antibacterial layer of the palm side of Einesson to be a copper polyester blend woven fabric having a purity of copper plated on both sides of the woven fabric as taught by Emden, in order to provide the user with an outer layer that is antimicrobial on each side, providing the palm side of the glove with additional sanitizing properties. 

Regarding claim 2, the combined references teach, wherein the palm side further comprises a base layer attached to the antimicrobial layer (as combined above, 290/285 of figure 6A of Einesson, is antimicrobial layer of Emden, in which the antimicrobial layer of Emden is attached to a base layer, “The wicking means may comprises low denier wicking fibres that form a layer and this layer may be adhered to the textile layer”, [0089], “Preferably, the wicking means forms a layer on the interior side of the textile fabric. Preferably, the wicking means comprises wicking fibres and said wicking fibres form a layer”, [0091], therefore, 290/285 of figure 6A of Einesson comprises a base layer attached to the antimicrobial layer of Emden, Note: Emden discloses that the fabric (textile layer/wicking means) provides a glove article, see [0134], claim 67 and claim 88).

Regarding claim 3, the combined references teach, wherein the base layer is flexible (Emden, “The wicking fibres may comprise one or more of: polyester, nylon, polyamides, polypropylene, hydrophobic synthetic fibres, hydrophilic synthetic fibres, hydrophilic and/or cellulosic man made fibres (viscose, modal) and natural hydrophilic fibres such as cotton. The wicking fibres may be cellulosic fibres. The wicking yarns/yarn fibres may be a bicomponent yarn/yarn fibres”, [0065], “The wicking means may comprises low denier wicking fibres that form a layer and this layer may be adhered to the textile layer”, [0089], the wicking means comprises wicking fibres and said wicking fibres form a layer” [0091], therefore, the base layer (wicking means) is flexible).
Regarding claim 4, the combined references teach, wherein the base layer is polyester (Emden, “The wicking fibres may comprise one or more of: polyester… hydrophobic synthetic fibres…The wicking yarns/yarn fibres may be a bicomponent yarn/yarn fibres”, [0065], “The wicking means may comprises low denier wicking fibres that form a layer and this layer may be adhered to the textile layer”, [0089], the wicking means comprises wicking fibres and said wicking fibres form a layer”, [0091], therefore, the base layer (wicking means) is polyester).

Regarding claim 5, the combined references teach, wherein the palm side is tear resistant (as combined above, 290/285 of figure 6A of Einesson, is the antimicrobial layer of Emden, and is therefore tear resistant).

Regarding claim 7, the combined references teach, the back side is wick-proof (Einesson, “one or more layers of a suitably durable and comfortable material such as, but not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0087], and “The inner and outer fabric-layers 280 and 275 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof”, [0090], therefore, the 280/275 of figure 6B of nylon is wick-proof).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Einesson et al. (2017/0238636)[Einesson] in view of Emden et al. (2008/0096001[Emden] in view of Figures 9A-9B of Einesson et al. (2017/0238636)[Einesson Figures 9A-9B].
Regarding claim 8, the combined references teach, the back side (Einesson, 280/275, [0087], [0090], figures 6B and 6C).
While Einesson discloses 280/275 as being “one or more layers of a suitably durable and comfortable material such as, but not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0087], and “The inner and outer fabric-layers 280 and 275 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof”, [0090], the combined references fail to teach, wherein the back side is elastane.
However, Einesson Figures 9A-9B teaches, wherein the base layer is elastane (“the protected region 445 may consist of a layer of flexible metallic mesh 450 sandwiched between an inner flexible fabric layer 455 and an outer flexible fabric layer 460”, [0118], “the flexible fabric of the upper and lower layers, and the upper and lower tubular supports, may include some percentage of elasticized fibers to create a flexible, stretchable material. The flexible fabric may, for instance, be woven from threads such as, but not limited to, cotton, nylon, rayon, polyester, silk, wool, acrylic or metal, or some combination thereof. This may also include some stretchable fibers such as, but not limited to, natural latex, Spandex.TM.--a polyurethane-polyurea copolymer, or some combination thereof”, [0121], therefore, 460 is elastane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide back side of Einesson as a being elastane as taught by Einesson Figures 9A-9B, in order to provide the user with a back side material that is “flexible, stretchable material”, [0121] that can “can recover well after being flexed”, [0026].

Claims 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Einesson et al. (2017/0238636)[Einesson] in view of Emden et al. (2008/0096001)[Emden] in view of Kanovsky (2018/0020670).
Regarding claim 9, Einesson teaches, a protective glove comprising: a palm side comprising a base layer and an antimicrobial copper layer disposed over the base layer; a back side; and a seam joining the palm side to the back side; and wherein the antimicrobial copper layer is a constructed from a copper woven fabric (“In a preferred embodiment, as shown clearly in FIGS. 6A and 6B, the stretched mesh protective glove 210 may include a palm-side inner metallic-mesh layer 255 that may be sandwiched between a palm-side, inner fabric-layer 285 and a palm-side, outer fabric-layer 290”, [0078], “As seen clearly in FIG. 6B, peripheral stiches 345 may join all four fabric layers, i.e., the palm-side, inner and outer layers 285 and 290, and the top-side, inner and outer layers 280 and 275.  These four layers may, for instance, be joined at their periphery for the entire glove except the glove cuff in the vicinity of the wrist region 270. In the wrist region, palm-side cuff-stiches 315 may join the palm-side, inner and outer fabric-layers 285 and 290, while top-side cuff-stiches 320 may join the top-side, inner and outer fabric-layers 280 and 275. In this way an inlet may be created so that a hand may be inserted into the glove”, [0094], “Interlacing of the weft threads 160 and the warp threads 155 may, for instance, be accomplished by a variety of techniques such as, but not limited to, weaving…and platting or a combination thereof. With a woven deformable mesh 355, a variety of flexibilities may be obtained by techniques such as, but not limited to, floating warp threads over a plurality of weft threads. For use in protective garments, the threads may typically be made of a metal alloy such as, but not limited to, a stainless steel alloy”, [0097], “The threads may be cylindrical or they may be flattened into tapes, or partly flatted. In addition to metal alloys, the threads may also be made of metals such as, but not limited to copper, tungsten, titanium; natural or synthetic fibers such as, but not limited to, cotton, jute, carbon fibers, Kevlar™, Spandex™ or some combination thereof. Elasticized fibers may, for instance, be used in conjunction other fibers to impart a degree of elasticity to the flexible mesh. The fibers may be coated with materials such as, but not limited to, Teflon™ to alter their surface properties such as, but not limited to, their coefficient of friction or their conductivity of electricity or heat. The metallic mesh 355 may also include piezoelectric fibers as a means of providing electrically controlled shape or shape change”, [0098], therefore, 210 comprises a palm side shown in figure 6A (290/285) comprising 285 (base layer) and 255 (antimicrobial copper layer) disposed over 285, see also [0082]; a back side shown in figure 6C (280/275); and a seam joining the palm side shown in figure 6A (290/285) and the back side shown in figure 6C (280/275), and wherein 255 is constructed from a copper woven fabric, since 355 contains Spandex™ and copper threads, that are  woven “Interlacing of the weft threads 160 and the warp threads 155 may, for instance, be accomplished by a variety of techniques such as, but not limited to, weaving…and platting or a combination thereof”, 355 is constructed from copper woven fabric, and since the copper thread is disclosed as being “copper”, the copper thread would be expected to be pure copper, see [0097], [0098],  Examiner notes: Applicant’s Specification in [0008], which discloses “Copper and its alloys, such  as  brass, bronze and copper-nickel, are inherently antimicrobial material”).
While Einesson discloses 255 as a copper woven fabric having a copper polyester blend, [0096], [0097], [0098], Einesson fails to teach, the antimicrobial copper layer is a constructed from a copper woven fabric comprising a copper powder mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend; and wherein the copper powder mesh has a mesh count of 325 and the copper powder has a particle size of 0.3 um; and wherein the base layer is bonded to the antimicrobial copper layer via a brushed on polymer rubber.
Emden, a breathable woven fabric teaches, a base layer and an antimicrobial copper layer disposed over the base layer, the antimicrobial copper layer is a constructed from a copper woven fabric comprising a copper powder mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend; and wherein the copper powder mesh has a mesh count (“The textile layer is preferably formed from yarns that are woven…to form the layer”, [0030], “Preferably, the yarns of the textile layer comprise polyester, polyamides, polyvinyl alcohols, lyocell, rayon, viscose, nylon, cotton, linen, flax, hemp, jute and wool, acetates, acrylic, elastane, silk or any combination thereof. The hydrophobic yarns of the textile layer, may comprise cotton fibres, polyester fibres, polyamide fibres, acrylic fibres, wool fibres, silk fibres, linen fibres, synthetic fibres, viscose fibres, elastane fibres or a combination thereof.”, [0035], “The wicking means may comprises low denier wicking fibres that form a layer and this layer may be adhered to the textile layer. The adhesion may be achieved by using any one of liquid adhesives, flame lamination or powder adhesive, film, web adhesive, chemical glue or a mixture thereof”, [0089], “The adhesive may be breathable. Breathable adhesives include, but are not limited to those comprising polyester, polyamide, polyethylene”, [0090], “The textile layer and/or the wicking means may comprises one or more sanitary agent. Preferably, one or more sanitary agents are disposed on the interior side of the textile layer, preferably in a wicking layer or in the wicking yarn. The sanitary agent may be a substance, fibre or yarn. The sanitary agent may be evenly distributed over the entire interior side of the textile layer. "Sanitary agent" encompasses any sanitising means capable of imparting a sanitary or sanitising characteristic or property, which may be an anti-microbial, biocidal agent, deodorising agent, odour absorbing agent, anti-perspirant agent, insect-repelling agent or fragrance releasing agent, for example”, [0108], “The sanitary agent may be distributed on the surface of fibres and/or yarns/fabric that constitute the textile layer or fibres that constitute the wicking means, or within the textile yarns/fibres or wicking fibres, or a combination thereof. The sanitary agent/fibres/yarn may be present on the interior of the textile layer or distributed on one or both sides of said layer”, [0109], “The sanitary agent may comprise an anti-microbial agent. The anti-microbial agent may be a biocidal agent, a biostatic agent or both. The anti-microbial agent is preferably an anti-bacterial agent, an anti-fungal agent or both an anti-bacterial and anti-fungal agent”, [0110], “The sanitary agent may comprise substances which degrade or bind to ammonia, denatured proteins or lactic acid, or any combination thereof. Suitable substances include silver and silver-containing compounds, copper and copper-containing compounds”, [0114], “The article may be selected from…glove…The fabric of the present invention may constitute part of or, preferably, all of a garment fabric”, [0134], see also claim 62 and claim 88, therefore, a material of a protective glove comprises a base layer (wicking means) and an antimicrobial copper layer (textile layer) disposed over the base layer (wicking layer), the antimicrobial copper layer (textile layer) is a constructed from a copper woven fabric comprising a copper powder mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend; see [0030] and [0035], which discloses the textile layer as a polyester blend woven fabric, and see [0108], [0110] and [0111] that discloses copper power mesh as an antimicrobial agent, regarding the limitation “a copper powder mesh having a copper purity of at least 99.451 percent copper”, the copper powder mesh disclosed would be expected to be “a copper purity of at least 99.451 percent copper” as claimed, since the copper powder mesh is disclosed as being copper and as being antimicrobial, which would be expected to 99.451 percent copper is a property of copper having antimicrobial properties, see NPL, Current Trends in Microbiology Vol. 10, 2016, which discusses copper content and antimicrobial properties); wherein the copper powder mesh has a mesh count (the copper powder mesh has a mesh count, [0114]) and wherein the base layer is bonded to the antimicrobial copper layer via a brushed on polymer rubber (“The wicking means may comprises low denier wicking fibres that form a layer and this layer may be adhered to the textile layer. The adhesion may be achieved by using any one of liquid adhesives, flame lamination or powder adhesive, film, web adhesive, chemical glue or a mixture thereof”, [0089], “The adhesive may be breathable. Breathable adhesives include, but are not limited to those comprising polyester, polyamide, polyethylene”, [0090], therefore, the base layer (wicking means) is bonded to the antimicrobial copper layer (textile layer) via a polymer rubber).
Examiner notes that the limitation of “a brushed on polymer rubber” recites a product-by process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antibacterial layer of the palm side of Einesson to be a constructed from a copper woven fabric comprising a copper powder mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend as taught by Emden, in order to provide the user with an antimicrobial copper layer that has the antimicrobial substance embedded within the layer, see [0114], providing additional comfort for the user, [0288], [0009], [0010].
While Emden discloses a copper powder mesh, the combined references fail to teach, wherein the copper powder mesh has a mesh count of 325 and the copper powder has a particle size of 0.3µm.
Kanovsky, an antimicrobial textile for a glove, Abstract, [0043], teaches, wherein the copper powder mesh has a mesh count of 325 and the copper powder has a particle size of 0.3µm (“each of the metal oxide powders independently comprises particles, having a mean particle size of from about 1 nanometer to about 10 microns. According to other embodiments, each of the metal oxide powders independently comprises particles, which size is from about 10 nanometers to about 10 microns. According to further embodiments, each of the metal oxide powders independently comprises particles, which size is from about 0.5 to about 1.5 microns”, [0026], “the copper oxide useful in the materials of the present invention can be any commercially available copper oxide powder with a purity level of no less than 97% wt”, [0103], “According to further embodiments, the particle size is from about 5 to about 8 micron. According to other further embodiments, the particle size is from about 0.1 to about 0.5 micron. According to further embodiments, the particle size is from about 0.25 to about 0.35 micron”, [0105], “Example 4: Preparation of Staple Fiber Having Encapsulated Metal Oxide Powders  Apolyester staple fiber was prepared by combining copper oxide powder which constituted 2.85% wt. of the total weight of the fiber and tetrasilver tetroxide powder which constituted 0.015% wt. of the total weigh of the fiber The particle size of the metal oxides was brought down to between 0.25 to 0.35 microns and the powders were incorporated directly into the polymer fiber”, [0217], therefore, the copper powder has a particle size of 0.3µm, see above 112b rejection regarding “wherein the copper powder mesh has a mesh count of 325”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the copper powder mesh of the combined references as a copper power with a particle size of 0.3µm as taught by Kanvosky, in order to provide the copper powder as being incorporated substantially uniformly within the fiber in which the fiber can be formed into a yarn, textile or fabric, [0034], which provides the advantage of having antimicrobial properties distributed throughout the antimicrobial copper layer.
Regarding claim 10, the combined references teach, wherein the base layer is polyester (Emden, “The wicking fibres may comprise one or more of: polyester… hydrophobic synthetic fibres…The wicking yarns/yarn fibres may be a bicomponent yarn/yarn fibres”, [0065], “The wicking means may comprises low denier wicking fibres that form a layer and this layer may be adhered to the textile layer”, [0089], the wicking means comprises wicking fibres and said wicking fibres form a layer”, [0091], therefore, the base layer (wicking means) is polyester).

Regarding claim 12, the combined references teach, wherein the base layer is mechanically bonded to the antimicrobial copper layer (Emden, “Alternatively, the low denier fibres may form a layer that is mechanically joined to the textile layer. "Mechanically joined" includes, but is not limited to, weaving, knitting or sewing the two layers together”, [0089], therefore, the base layer (wicking means) is mechanically bonded to the antimicrobial copper layer).

Regarding claim 14, the combined references teach, the back side is wick-proof (Einesson, “one or more layers of a suitably durable and comfortable material such as, but not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0087], and “The inner and outer fabric-layers 280 and 275 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof”, [0090], therefore, the 280/275 of figure 6B of nylon is wick-proof).

Regarding claim 15, the combined references teach, the back side (Einesson, 280/275, [0087], [0090], figures 6B and 6C).
While Einesson discloses 280/275 as being “one or more layers of a suitably durable and comfortable material such as, but not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0087], and “The inner and outer fabric-layers 280 and 275 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof”, [0090], the combined references fail to teach, wherein the back side is elastane.
However, Einesson Figures 9A-9B teaches, wherein the base layer is elastane (“the protected region 445 may consist of a layer of flexible metallic mesh 450 sandwiched between an inner flexible fabric layer 455 and an outer flexible fabric layer 460”, [0118], “the flexible fabric of the upper and lower layers, and the upper and lower tubular supports, may include some percentage of elasticized fibers to create a flexible, stretchable material. The flexible fabric may, for instance, be woven from threads such as, but not limited to, cotton, nylon, rayon, polyester, silk, wool, acrylic or metal, or some combination thereof. This may also include some stretchable fibers such as, but not limited to, natural latex, Spandex.TM.--a polyurethane-polyurea copolymer, or some combination thereof”, [0121], therefore, 460 is elastane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide back side of Einesson as a being elastane as taught by Einesson Figures 9A-9B, in order to provide the user with a back side material that is “flexible, stretchable material”, [0121] that can “can recover well after being flexed”, [0026].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Einesson et al. (2017/0238636)[Einesson] in view of Smith et al. (2009/0255022)[Smith].
Regarding claim 16, Einesson teaches, a protective glove comprising: a palm side comprising a flexible base layer and an antimicrobial copper layer bonded to the flexible base layer with an adhesive (“In a preferred embodiment, as shown clearly in FIGS. 6A and 6B, the stretched mesh protective glove 210 may include a palm-side inner metallic-mesh layer 255 that may be sandwiched between a palm-side, inner fabric-layer 285 and a palm-side, outer fabric-layer 290”, [0078], therefore, 210 comprises a palm side shown in figure 6A (290/285) comprising 285 (flexible base layer) and 255 (antimicrobial copper layer) bonded to 285 with an adhesive, 285 is a flexible base layer, “The inner and outer fabric-layers 290/285 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof. Suitable material include, but are not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers”, [0080], 255 is an antimicrobial copper layer since 255 is “a woven deformable mesh 355, a variety of flexibilities may be obtained by techniques such as, but not limited to, floating warp threads over a plurality of weft threads. For use in protective garments, the threads may typically be made of a metal alloy such as, but not limited to, a stainless steel alloy, [0097], “In addition to metal alloys, the threads may also be made of metals such as, but not limited to copper”, [0098], therefore, with 255 containing copper, 255 is an antimicrobial copper layer, see also, Applicant’s Specification in [0008], which discloses “Copper and its alloys, such  as  brass, bronze and copper-nickel, are inherently antimicrobial material”, Examiner also notes: mesh 355 is shown in Figure 6D, which is “a schematic, close up, plan view of a portion of metallic mesh”, [0039], see [0090] which discloses 355 as being bonded to 285 with an adhesive, “All four layers may be joined together in at least a portion of their periphery by any suitable means such as, but not limited to, stitching, gluing, welding, stapling or some combination thereof”, [0090]); a back side; and a seam joining the palm side to the back side (“As seen clearly in FIG. 6B, peripheral stiches 345 may join all four fabric layers, i.e., the palm-side, inner and outer layers 285 and 290, and the top-side, inner and outer layers 280 and 275. These four layers may, for instance, be joined at their periphery for the entire glove except the glove cuff in the vicinity of the wrist region 270”, [0094], therefore, 210 comprises a back side shown in figure 6C (280/275) and a seam joining the palm side shown in figure 6A (290/285) and the back side shown in figure 6C (280/275)); and wherein the antimicrobial copper layer is a constructed from a copper woven fabric comprising a copper mesh having a copper purity of 99.451 percent copper and a copper polyester blend comprising copper and tin (255 is a constructed from a copper woven fabric comprising a copper and Spandex™ mesh having a copper purity of 99.451 percent copper and a copper polyester blend comprising 82.041 copper and 0.905 tin, here, 255 is disclosed as being an antimicrobial woven deformable mesh with metal alloys as threads/wire and Spandex™, “In addition to metal alloys, the threads may also be made of metals such as, but not limited to copper, tungsten, titanium; natural or synthetic fibers such as, but not limited to, cotton, jute, carbon fibers, Kevlar™, Spandex™ or some combination thereof”, [0098], “the wire used may be a metal or metal ally such as, but not limited to…copper, bronze…or some combination thereof. [0054], see also [0097], regarding the limitation “a copper powder mesh having a copper purity of at least 99.451 percent copper”, Examiner notes: the copper mesh disclosed would be expected to be “a copper purity of at least 99.451 percent copper” as claimed, since the copper thread is disclosed as being “copper”, the copper thread is pure copper, in which the copper would have antimicrobial properties, see NPL, Current Trends in Microbiology Vol. 10, 2016, which discusses copper content and antimicrobial properties, Examiner notes: bronze contains copper and tin, Applicant’s Specification in [0008] discloses, “Copper and its alloys, such  as  brass, bronze  and copper-nickel, are inherently antimicrobial material”,) and wherein the copper mesh is 0.04 mm diameter copper wire mesh with a mesh count of 250 (“The diameter of the fibers are typically in a range of 0.03 to 0.20 mm in diameter, and the mesh apertures, as measured by the largest space between fibers 350, are typically in a range of 0.05 mm to 0.45 mm”, [0097], therefore, 355 is 0.04 mm diameter copper wire mesh with a mesh count of 250, the mesh count calculated as the openings between the fibers in one linear inch of screen, this calculation being the mesh number, see also, [0099]).
Regarding the limitation “a copper polyester blend comprising 82.041 copper and .905 tin”, Einesson discloses the copper polyester blend as comprising, synthetic fibers/Spandex, copper and bronze, in which bronze contains copper and tin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the antimicrobial layer a copper polyester blend comprising 82.041 copper and .905 tin, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07. In this case, by making the a copper polyester blend comprising 82.041 copper and .905 tin, would provide the antimicrobial layer balance of combined materials to optimize qualities of the threads used, for example: polyester elasticized fibers to impart a degree of elasticity to the flexible mesh, copper and tin threads to impart corrosion resistant properties.
While Einesson discloses 285 is bonded to 255 with adhesive, see [0090], the combined references fails to teach, polymer adhesive, and wherein the polymer adhesive is a polymer rubber dipped onto the flexible base layer.
Smith, a woven fabric for a protective garment, Abstract, teaches, polymer adhesive, and wherein the polymer adhesive is a polymer rubber dipped onto the flexible base layer (“An adhesive means 15, as shown in FIG. 10, is used to hold the corresponding upper side 11a and under side 11b of adjoining sheets 11 together and also to bind and hold the weft yarns 12 and warp yarns 13 in place after the combination of adjoining fabric sheets 11 has been formed into a desired contour shape 16 as demonstrated in FIG. 11”, [0044], “(c) applying an adhesive 15 in resin or other form, of the type described above, between each sheet 11 of fabric, as to each pair of adjacent sheets 11, either to the upper side 11a of the sheet 11 adjacent to the corresponding sheet 11 or the underside of 11b, the sheet 11 adjacent to the corresponding sheet 11, or to both. In the preferred embodiment, the adhesive 15 impregnates the yarns 12 and 13 of the long float weave 14 of each sheet 11. The adhesive 15 may be applied with an applicator or may be an adhesive 15 sheet placed upon the adjacent sheet 11 prior to the below molding and curing steps”, [0051], “When contoured, the long floats of the fabric are held in shape to maintain the desired torso contour by adhesive which is applied to the adjoining sheets. The adhesive is applied in a manner which not only holds the adjoining sheets to each other, but also holds the weft and warp (fill) yarns of the long float fabric of each sheet in the contoured shape, permanently. A preferred adhesive for this use is a eutectic ethylene co-polymer elastomeric adhesive, or other similar adhesive which will hold the individual yarns of each sheet of fabric and the adjoining fabric sheets in place when cured, without becoming brittle”, [0025], therefore, 15 is a polymer adhesive, and wherein 15 is a polymer rubber dipped onto 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adhesive of the combined references as being a polymer adhesive as taught by Smith, in order to provide a glove that “When contoured, the long floats of the fabric are held in shape to maintain the desired torso contour by adhesive which is applied to the adjoining sheets.  The adhesive is applied in a manner which not only holds the adjoining sheets to each other, but also holds the weft and warp (fill) yarns of the long float fabric of each sheet in the contoured shape, permanently, [0025]. Here, in this case, the torso being the user’s hand.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Einesson et al. (2017/0238636)[Einesson] in view of Smith et al. (2009/0255022)[Smith] in view of Figures 10A-10B of Einesson et al. (2017/0238636)[Einesson Figures 10A-10B] in view of Leary (2016/0325173).
Regarding claim 20, the combined references teach, the back side is wick-proof (Einesson, “the top side of the stretched mesh protective glove 210 may simply consist of one or more layers of a suitably durable and comfortable material such as, but not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0087], therefore, back side 280/275 of nylon is wick-proof, figure 6C).
While Einesson discloses in [0090] “The inner and outer fabric-layers 280 and 275 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof, the combined references fail to teach, wherein the back side is a wick-proof four-way spandex.
Einesson Figures 10A-10B teaches, wherein the back side is a wick-proof spandex (“the protected region 445 may consist of a layer of flexible metallic mesh 450 sandwiched between an inner flexible fabric layer 455 and an outer flexible fabric layer 460”, [0118], “the flexible fabric of the upper and lower layers, and the upper and lower tubular supports, may include some percentage of elasticized fibers to create a flexible, stretchable material. The flexible fabric may, for instance, be woven from threads such as, but not limited to, cotton, nylon, rayon, polyester, silk, wool, acrylic or metal, or some combination thereof.  This may also include some stretchable fibers such as, but not limited to, natural latex, Spandex.TM.--a polyurethane-polyurea copolymer, or some combination thereof”, [0121], therefore, 460 is spandex which is wick-proof, since a property of Spandex is “wick-proof”, figure 10B, Examiner notes: Applicant’s Specification in [0028], discloses “The back side of the glove is typically an elastane material, such a wick-proof four-way spandex”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide back side of Einesson as a being wick-proof spandex as taught by Einesson Figures 10A-10B, in order to provide the user with a back side material that is “flexible, stretchable material”, [0121] that can “can recover well after being flexed”, [0026].
The combined references fail to teach, four-way spandex.
Leary, a protective glove, teaches, wherein the back side is a wick-proof four-way spandex (“the fabric layer 16 may be formed of any fabric material having some stretch properties. For example, the fabric layer 16 may be formed of two-way stretch material up to and including four-way (or greater) stretch materials, such as Lycra.RTM., Spandex, or any other suitable material having similar properties”, [0042], therefore, 16 is a four-way spandex that is wick-proof, since a property of Spandex is “wick-proof”, figure 10B, Examiner notes: Applicant’s Specification in [0028], discloses “The back side of the glove is typically an elastane material, such a wick-proof four-way spandex”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spandex of the combined references as a being four-way spandex as taught by Leary, in order to provide the glove with a back side material that extends in crosswise and longwise directions creating better elasticity, which is a property of four-way stretch fabrics.
Additionally, the presently claimed properties as set forth above, regarding the recitation “wick-proof”, would obviously have been present with the material of Spandex.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102. Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Response to Arguments
Applicant’s arguments, filed, August 1, 2022, with respect to the rejection(s) of claim(s) 1-5, 7-10, 12, 14-16 and 20 under 35 USC 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.
Regarding the use of the Smith and Leary references, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2011/0173839 by Sing discloses a mesh layer bonded to a woven fabric with a rubber polymer dipped onto the woven fabric.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732